+DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 07/28/2022 after the non-final rejection of 04/28/2022. No claims have been added, claims 1-9, 11, 13 have been cancelled while claims 10, 12 and 14-18 have been amended in this submission. Thus claims 10, 12 and 14-18 are currently pending for reconsideration by the Examiner and are examined below.

Response to amendments and arguments

2.	The Applicants have acknowledged the allowable subject matter indicated by the Examiner in last office action and have accordingly amended the independent claims to incorporate said allowable subject matter. Instant claims therefore overcome the prior art based on an updated search. The Applicants arguments are also persuasive in light of these amendments. The Applicants have also filed a terminal disclaimer with respect to U.S. Patent # 11204964, rendering moot the double patenting rejection outlined in the last office action. Therefore, no more outstanding issues remain in the instant Application and claims 10, 12 and 14-18 are in condition for allowance. 

                        Allowable Subject Matter

3.	Claims 10, 12 and 14-18 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art, either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has described a novel method of implementing voice-based user interaction systems with improved determination of input character sequences.

Most pertinent prior art:

Sasaki (U.S. Patent # 6556970 B1) in figure 1, col 4, lines 30-50, teach voice input and voice output. Voice data is fed to the voice recognizer 11 where the input voice is processed to output a group of words that correspond to words registered in a dictionary. The group of words which may include plural words at a given time is fed to the generator 12. The generator 12 generates plural series of words as candidates so that there are no words overlapped at a given time. Then the candidate series of words are fed to the selecting device 3. The selecting device 3 checks the plural candidate series of words as to whether those candidates are statistically appropriate as a natural language and selects a few, usually one to three, most appropriate series of words from the candidates. Figure 3 and col 8, lines 43-60, teach that at the final evaluation stage M9 1, 2 and 3 are selected through the above processes as three appropriate series of words, and those are stored in the buffer and supplied to the dialogue controller 51. Then, the system talks back to the user contents of three appropriate series of words one by one for user's confirmation. Even if the system talks back those series of words in a different order, the user's intention can be confirmed by denying two times. If all the seven candidates are talked back without selecting the appropriate ones, the user's intention is finally confirmed by denying the talk-backs six times at the worst case. In 25an example, wherein the series of words 1 is correctly represents the user's initial input, the user confirms his intention by affirming the first talk-back. Then, the system may speak to the user "DO YOU GO TO X IN OKAZAKI?" for reconfirmation. However, Sasaki does not teach a method for determining a character sequence, the method comprising a first output which is a first confirm request to confirm the selected first candidate and wherein, if second input data indicating that the first candidate is not confirmed is received, the method further comprises generating a repeat request for the user to repeat the input, wherein the repeat request is outputted by way of the output; receiving third input data and obtaining a second list of one or more candidates from the third input data, comparing one or more entries in the second list with the regular expression; if an entry in the second list corresponds to the regular expression: selecting a second candidate from the second list, wherein the second candidate corresponds to the regular expression; and generating a second confirm request to confirm the selected second candidate, wherein the second confirm request is outputted by way of the output.

Thomson (U.S. Patent Application Publication # 2018/0330721 A1) in paragraphs 287-288 along with figures 7B and 12, teaches that the policy model uses the marginal certainties and/or the one or more joint certainties of the dialogue slots in the belief state to determine the plurality of candidate policy actions. In addition, the certainty distributions of dialogue slots in the belief state are also used to determine the plurality of candidate policy actions. A plurality of candidate policy actions that correspond to the belief state are determined using policy decision processing module 770 and/or policy models 772. A policy model 772 maps the belief state to the plurality of candidate policy actions. Thomson also fails to teach a method for determining a character sequence, the method comprising a first output which is a first confirm request to confirm the selected first candidate and wherein, if second input data indicating that the first candidate is not confirmed is received, the method further comprises generating a repeat request for the user to repeat the input, wherein the repeat request is outputted by way of the output; receiving third input data and obtaining a second list of one or more candidates from the third input data, comparing one or more entries in the second list with the regular expression; if an entry in the second list corresponds to the regular expression selecting a second candidate from the second list, wherein the second candidate corresponds to the regular expression; and generating a second confirm request to confirm the selected second candidate, wherein the second confirm request is outputted by way of the output.



Gadd (U.S. Patent Application Publication # 2005/0033582 A1) in paragraphs 193-204, teaches an example of a dialog with a virtual assistant where the system generates an input request by its output “Welcome to Vox”. The user responds to the system generated input request by saying “Vox FlightBooking”. Gadd is also silent with regards to a method for determining a character sequence, the method comprising a first output which is a first confirm request to confirm the selected first candidate and wherein, if second input data indicating that the first candidate is not confirmed is received, the method further comprises generating a repeat request for the user to repeat the input, wherein the repeat request is outputted by way of the output; receiving third input data and obtaining a second list of one or more candidates from the third input data, comparing one or more entries in the second list with the regular expression; if an entry in the second list corresponds to the regular expression: selecting a second candidate from the second list, wherein the second candidate corresponds to the regular expression; and generating a second confirm request to confirm the selected second candidate, wherein the second confirm request is outputted by way of the output.

Madwed (U.S. Patent Application Publication # 2021/0375272 A1) in para 24 and figure 8, teaches a method to determine that the user is likely frustrated in a human machine interaction system, e.g., due to friction caused by the system's response to the prior user input, and instead of responding in the usual manner (which may result in furthering the user's frustration), the system can be configured to generate natural language response representing a question that asks the user to confirm the action to be performed in response to the user request before it is performed. However, Madwed also fails to teach a method for determining a character sequence, the method comprising a first output which is a first confirm request to confirm the selected first candidate and wherein, if second input data indicating that the first candidate is not confirmed is received, the method further comprises generating a repeat request for the user to repeat the input, wherein the repeat request is outputted by way of the output; receiving third input data and obtaining a second list of one or more candidates from the third input data, comparing one or more entries in the second list with the regular expression; if an entry in the second list corresponds to the regular expression: selecting a second candidate from the second list, wherein the second candidate corresponds to the regular expression; and generating a second confirm request to confirm the selected second candidate, wherein the second confirm request is outputted by way of the output.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the instant independent claims, namely a method for determining a character sequence, the method comprising receiving, by way of an input, input speech data originating from a user; outputting, by way of an output, output speech or text information; obtaining a first list of one or more candidates from first input data received by way of the input; comparing one or more entries in the first list with a regular expression, wherein the regular expression specifies a character sequence format; if an entry in the first list corresponds to the regular expression: selecting a first candidate from the first list, wherein the first candidate corresponds to the regular expression; generating a first output based on the selected first candidate, wherein the first output is outputted by way of the output, wherein the first output is a first confirm request to confirm the selected first candidate and wherein, if second input data indicating that the first candidate is not confirmed is received, the method further comprises generating a repeat request for the user to repeat the input, wherein the repeat request is outputted by way of the output; receiving third input data and obtaining a second list of one or more candidates from the third input data, comparing one or more entries in the second list with the regular expression; if an entry in the second list corresponds to the regular expression selecting a second candidate from the second list, wherein the second candidate corresponds to the regular expression and generating a second confirm request to confirm the selected second candidate, wherein the second confirm request is outputted by way of the output.

The dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Lagassey (U.S. Patent # 8595642 B1), Smith (U.S. Patent # 11308958 B2), Liu (U.S. Patent Application Publication # 2021/0120206 A1), Koohmarey (U.S. Patent Application Publication # 2020/0311208 A1), Behar (U.S.  Patent Application Publication # 2021/0409234 A1), Jezewski (U.S. Patent Application Publication # 2022/0075793 A1). All references are included in the PTO-892 form attached to this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)